Citation Nr: 0305439	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  01-09 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
epilepsy, grand mal disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel

INTRODUCTION

The veteran had active service from June to October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an June 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania (PA), which denied the veteran's 
claim of entitlement to service connection for epilepsy, 
grand mal disorder because no new and material evidence had 
been submitted sufficient to reopen the previously denied 
claim.  

It is noted that the Board requested additional development 
of this claim in October 2002 and this claim subsequently was 
returned to the Board for disposition.


FINDINGS OF FACT

1.  In a September 1969 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
epilepsy, grand mal disorder.

2.  Evidence added to the record since the September 1969 
rating decision is either cumulative or redundant; or it does 
not bear directly and substantially upon the specific matters 
now under consideration, and, when considered with all of the 
evidence of record, it has no significant effect upon the 
facts previously considered.


CONCLUSIONS OF LAW

1.  The September 1969 rating decision, which denied 
entitlement to service connection for epilepsy, grand mal 
disorder (rated as a nervous condition), is a final decision.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2002).

2.  Evidence associated with the claims file subsequent to 
the September 1969 rating decision, which denied entitlement 
to service connection for epilepsy, grand mal disorder, is 
not new and material, and this claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a), but points out 
that the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  As noted below, 
the veteran's application to reopen his claim of entitlement 
to service connection for epilepsy, grand mal disorder was 
filed prior to this date, and as such, the version of 
38 C.F.R. § 3.156(a) in effect prior to August 29, 2001 is 
for application.  See 38 C.F.R. § 3.156(a) (2001).

That notwithstanding, the regulations implementing the VCAA 
do not otherwise create an exception to the applicability 
dates with respect to VA notification in cases of requests to 
reopen finally decided claims.  66 Fed. Reg. 45,620.  Hence, 
it is well to observe that the VCAA and its implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate claims which does apply to the veteran's 
application to reopen his claim of entitlement to service 
connection here.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran and his representative 
have received the degree of notice which is contemplated by 
law.  By letter dated in March 2001, the veteran and his 
representative were informed of VA's obligations to notify 
and assist claimants under the VCAA, and they were notified 
of what records VA would attempt to obtain on behalf of the 
veteran, and what records the veteran was expected to provide 
in support of his claim.  The veteran and his representative 
were provided with copies of the rating decisions and a 
statement of the case.  These documents provided them with 
notice of the law and governing regulations, as well as the 
reasons for the adverse determinations made regarding the 
veteran's claim of entitlement to service connection for 
epilepsy, grand mal disorder and the evidence required to 
reopen this claim.  By way of these documents, they also were 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
the veteran's behalf.  By letter dated in February 2001, they 
were notified of the procedures involved in the reopened 
claims process.  The veteran responded in December 2001 
indicating that he had completely presented his case, and 
requested that his claim be forwarded to the Board for 
appellate review.  Thus, the Board observes that all of the 
aforementioned correspondences informed the veteran of the 
evidence he was responsible for submitting and what evidence 
VA would obtain to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, post service medical 
records, including VA and private medical records and 
examination reports.  The Board notes that the duty to assist 
outlined in the VCAA (see above) foresees cooperation from 
veterans willing to have their claims fully and fairly 
adjudicated.  For example, veterans can be expected to 
cooperate fully with VA's reasonable efforts to obtain 
relevant private treatment records.  The veteran must provide 
VA with enough information to identify and locate existing 
records and, where necessary, authorize the release of 
existing records to VA.  See 38 C.F.R. § 3.159(c)(1) (2002).  
In this regard, it is noted that the Board requested 
additional development of this claim in January 2003 and sent 
a letter to the veteran asking him to identify all health 
care providers that had treated him for epilepsy, grand mal 
disorder since January 1970, notified him that it was his 
responsibility to provide this information so that VA could 
attempt to obtain these records, and requested signed 
authorizations from him in order to obtain previously 
identified private treatment records.  However, the veteran 
did not respond with the requested information or 
authorizations.  Under the circumstances in this case, the 
veteran has received the notice and assistance contemplated 
by law and adjudication of the claim of entitlement to 
service connection for epilepsy, grand mal disorder poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet.App. 384 (1993).

II. New And Material Evidence 

In a November 1968 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
convulsive (or epilepsy, grand mal) disorder.  This decision 
was not appealed.  Hence, the decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2002).

The RO again denied the veteran's claim of entitlement to 
service connection for a nervous condition (which the RO 
noted had been formerly rated as epilepsy, grand mal) in a 
September 1969 rating decision.  This decision also was not 
appealed and hence is a final decision.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2002).

With respect to a claim that has been finally disallowed, the 
law and regulations provide that, if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).  In fact, the VCAA and its implementing 
regulations provide that nothing related to the VA's duty to 
assist claimants should be construed to reopen a claim that 
has been disallowed except where new and material evidence is 
presented.  38 U.S.C.A. §§ 5103(A)(f), 5108 (West 2002).  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  

"New and material" evidence, for purposes of this appeal, 
is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 
(1996) (hereinafter, "Evans").

Furthermore, the United States Court of Appeals for Veterans' 
Claims has stated that, in determining whether evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 12 
Vet.App. 369, 371 (1999) (per curiam) ("presumption of 
credibility" doctrine, as articulated in Evans, supra, 
remains binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis or, in this case, 
since the rating decision in September 1969.  See Hickson v. 
West, 12 Vet.App. 247, 251 (1999).

In November 2000, the veteran filed an application to reopen 
his claim of entitlement to service connection for epilepsy, 
grand mal disorder.  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis or, in this case, 
since the September 1969 rating decision.  Evans.

As relevant to this claim, the newly considered evidence 
includes the veteran's lay statements dated in November 2000 
and September 2001, and an informal hearing presentation 
submitted on the veteran's behalf by his service 
representative in September 2002.  

In a statement received at the RO in November 2000, the 
veteran asked that VA "recheck my military records" for 
evidence that epilepsy, grand mal disorder had been incurred 
in service.  The veteran stated that his first epileptic 
seizure had occurred during service in July 1968, followed by 
several additional seizures in service.  The veteran also 
identified two private doctors, Dr. G.P., M.D., Port Marion, 
PA (hereinafter, "Dr. G.P."), and Dr. G., M.D., Morgantown, 
West Virginia (hereinafter, "Dr. G"), as having treated him 
following service for epilepsy, grand mal disorder.  

By rating decision dated in June 2001, as noted above, the RO 
denied the veteran's claim on the grounds that no new and 
material evidence had been submitted since the prior denial 
of the veteran's claim (which the RO incorrectly identified 
as the November 1968 rating decision).  

In a Notice of Disagreement received at the RO in September 
2001, the veteran sought "De Novo review of the entire 
record by a decision review officer who had no part in the 
previous decision."  The veteran requested that VA obtain 
his service (medical) records and stated that his service 
medical records had not been obtained and his doctors had not 
been contacted in order to provide medical evidence that 
substantiated his claim.  He also requested an examination to 
determine his current condition.

In an informal hearing presentation submitted to the Board on 
the veteran's behalf by his service representative in 
September 2002, the representative contended that the 
veteran's epilepsy, grand mal disorder had existed prior to 
service and had been aggravated by service, and requested 
that any reasonable doubt be resolved in the veteran's favor.

In January 2003, as noted above, the Board wrote a letter to 
the veteran requesting his assistance in obtaining previously 
identified private treatment records from Dr. G.P. and Dr. G.  
The veteran also was asked to identify all health care 
providers who had treated his epilepsy, grand mal disorder 
since January 1970 and to complete the necessary 
authorizations so that VA might obtain relevant records from 
these providers.  As noted above, the veteran failed to 
respond to the Board's request for assistance in obtaining 
this information and evidence needed to substantiate his 
claim.  See 38 C.F.R. § 3.159(c)(1) (2002).  

Upon a review of the newly submitted evidence, the Board 
finds that new and material evidence has not been received 
sufficient to reopen the veteran's claim of entitlement to 
service connection for epilepsy, grand mal disorder.  The 
Board notes that the only "evidence" submitted by the 
veteran pertaining to this claim since the September 1969 
rating decision are lay statements disagreeing with the 
denial of this claim.  The veteran has submitted no other 
evidence pertinent to this claim.  It is noted that the RO 
previously considered all of the veteran's available service 
medical records and private treatment records in rating 
decisions issued in November 1968 and September 1969 that 
denied the veteran's claim.  As such, the veteran's 
subsequent lay statements requesting reconsideration of this 
evidence are merely cumulative and redundant and have no 
significant effect on the facts previously considered.  
Therefore, the veteran's lay statements are not "new" and 
"material" evidence as contemplated by 38 C.F.R. § 
3.156(a), and provide no basis on which to reopen the 
veteran's claim of entitlement to service connection for 
epilepsy, grand mal disorder.  Having determined that new and 
material evidence has not been added to the record, the 
veteran's previously denied claim of entitlement to service 
connection for epilepsy, grand mal disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

Finally, in denying the veteran's request to reopen his claim 
of entitlement to service connection for epilepsy, grand mal 
disorder, the Board notes that veterans claiming benefits 
have an obligation to cooperate with VA.  The duty to assist 
is not a one-way street and the veteran, in the instant case, 
has not fulfilled his duty to cooperate in this manner.  See 
Wood v. Derwinski, 1 Vet.App. 190 (1991).

For the reasons and bases discussed above, the Board finds 
that no new and material evidence has been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection for epilepsy, grand mal disorder.  The 
appeal is denied. 


ORDER

With no new and material evidence having been submitted, the 
claim of entitlement to service connection for epilepsy, 
grand mal disorder, is not reopened.  The appeal is denied.



		
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

